DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5, 8, 9, 12, 13, 18-20, 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There is no support for how “a simulation component that determines an estimated frequency exhibited by a superconducting resonator of the quantum computing device layout at a reference temperature; and a measurement component that measures an actual frequency exhibited by the superconducting resonator during the operation of the quantum computing device layout”, recited in claim 3 and similarly recited in claims 8, 18 and 24 such that one having ordinary skill in the art could make and use the device.  As such, this rejection is proper.  Claims 4, 5, 9, 13, 19-20 and 25  are rejected as being based on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 10, 11, 14-17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zajac et al., "Impact of floorplanning and thermal vias placement on temperature in 2D and 3D processors", MICROELECTRONICS JOURNAL, Vol. 52, March 28,2016, pp. 40-48.

Regarding claim 1. 
Zajac discloses: 
A system, comprising: 
a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: (See Abstract Fig. 1 referencing software gem5, McPat, or Hotspot Thermal Tool, which are computer implemented))
a region component that defines a plurality of temperature regions from a quantum computing device layout; and (section 2, paragraph 1. “in this paper we investigate how various processor floorplan configurations and the operating frequency influence the temperature distribution in 14nm technology processors”.)
a map component that generates a map that characterizes a temperature distribution by determining at least one temperature achieved within the plurality of temperature regions during an operation of the quantum computing device layout. (abstract, fig. 1, see section 2.4, and figs. 3-4, depicting a map a temperature distribution map for a chip, fig. 1 referencing software gem5, McPat, or Hotspot Thermal Tool, which are computer implemented )

Regarding claim 2.
Zajac discloses:
 The system of claim 1, wherein the region component divides the quantum computing device layout into the plurality of temperature regions based on a position of a superconducting resonator comprised within the quantum computing device layout. (See fig. 1, and Fig. 2.)

 
Regarding claim 6. 
Zajac discloses:
A system, comprising: 
a memory that stores computer executable components (See Abstract Fig. 1 referencing software gem5, McPat, or Hotspot Thermal Tool, which are computer implemented)); 
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: (See Abstract Fig. 1 referencing software gem5, McPat, or Hotspot Thermal Tool, which are computer implemented));
a temperature estimation component that determines at least one temperature achieved within a plurality of temperature regions based on a frequency shift exhibited by a superconducting resonator comprised within a quantum computing device layout due to a change in kinetic inductance; and (section 2, paragraph 1. “in this paper we investigate how various processor floorplan configurations and the operating frequency influence the temperature distribution in 14nm technology processors”.)

a map component that generates a map based on the at least one temperature that characterizes a temperature distribution achieved during an operation of the quantum computing device layout. (abstract, fig. 1, see section 2.4, and figs. 3-4, depicting a map a temperature distribution map for a chip, fig. 1 referencing software gem5, McPat, or Hotspot Thermal Tool, which are computer implemented )

Regarding claim 7. 
Zajac discloses:
The system of claim 6, further comprising: a region component that defines the plurality of temperature regions from the quantum computing device layout based on a position of the superconducting resonator. (See fig. 1, and Fig. 2.)

Regarding claim 10. 
Zajac discloses:
A computer-implemented method, comprising: (See Abstract Fig. 1 referencing software gem5, McPat, or Hotspot Thermal Tool, which are computer implemented))

defining, by a system operatively coupled to a processor, a plurality of temperature regions from a quantum computing device layout; and   (section 2, paragraph 1. “in this paper we investigate how various processor floorplan configurations and the operating frequency influence the temperature distribution in 14nm technology processors”.)

generating, by the system, a map that characterizes a temperature distribution by determining at least one temperature achieved within the plurality of temperature regions during an operation of the quantum computing device layout.
  (abstract, fig. 1, see section 2.4, and figs. 3-4, depicting a map a temperature distribution map for a chip, fig. 1 referencing software gem5, McPat, or Hotspot Thermal Tool, which are computer implemented)

Regarding claim 11. 
Zajac discloses:
The computer-implemented method of claim 10, wherein the dividing the quantum computing device layout into the plurality of temperature regions is based on a position of a superconducting resonator comprised within the quantum computing device layout.(See fig. 1, and Fig. 2.)

 

Regarding claim 14.
Zajac discloses:
 The computer-implemented method of claim 10, further comprising: determining, by the system, whether the at least one temperature comprises a plurality of temperatures differing by less than or equal to a defined threshold.(See Abstract )

Regarding claim 15. 
Zajac discloses:
The computer-implemented method of claim 14, wherein the at least one temperature comprises the plurality of temperatures differing by greater than a defined threshold, and wherein the computer-implemented method further comprises: recommending, by the system, a re-positioning of a feature of the quantum computing device layout to alter the temperature distribution. (See Abstract and sections 2-3 and section 5)

Regarding claim 16. 
Zajac discloses:
A computer-implemented method, comprising: (See Abstract Fig. 1 referencing software gem5, McPat, or Hotspot Thermal Tool, which are computer implemented))
determining, by a system operatively coupled to a processor, at least one temperature achieved within a plurality of temperature regions based on a frequency shift exhibited by a superconducting resonator comprised within a quantum computing device layout due to a change in kinetic inductance; and   (section 2, paragraph 1. “in this paper we investigate how various processor floorplan configurations and the operating frequency influence the temperature distribution in 14nm technology processors”.)

generating, by the system, a map based on the at least one temperature that characterizes a temperature distribution achieved during an operation of the quantum computing device layout. (abstract, fig. 1, see section 2.4, and figs. 3-4, depicting a map a temperature distribution map for a chip, fig. 1 referencing software gem5, McPat, or Hotspot Thermal Tool, which are computer implemented )

Regarding claim 17. 
Zajac discloses:
The computer-implemented method of claim 16, further comprising: defining, by the system, the plurality of temperature regions from the quantum computing device layout based on a position of the superconducting resonator. (See fig. 1, and Fig. 2.)


Regarding claim 21. 
Zajac discloses: 
A computer program product for analyzing a temperature of a superconducting quantum processor, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:  (See Abstract Fig. 1 referencing software gem5, McPat, or Hotspot Thermal Tool, which are computer implemented))

define, by a system operatively coupled to the processor, a plurality of temperature regions from a quantum computing device layout; and  (section 2, paragraph 1. “in this paper we investigate how various processor floorplan configurations and the operating frequency influence the temperature distribution in 14nm technology processors”.)

generate, by the system, a map that characterizes a temperature distribution by determining at least one temperature achieved within the plurality of temperature regions during an operation of the quantum computing device layout.
 (abstract, fig. 1, see section 2.4, and figs. 3-4, depicting a map a temperature distribution map for a chip, fig. 1 referencing software gem5, McPat, or Hotspot Thermal Tool, which are computer implemented )







Regarding claim 22.
 Zajac discloses:
The computer program product of claim 21, wherein the quantum computing device layout characterizes the superconducting quantum processor, and wherein the program instructions cause the processor to divide the quantum computing device layout into the plurality of temperature regions based on a position of a superconducting resonator comprised within the quantum computing device layout.  (See fig. 1, and Fig. 2.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zajac et al., "Impact of floorplanning and thermal vias placement on temperature in 2D and 3D processors", MICROELECTRONICS JOURNAL, Vol. 52, March 28,2016, pp. 40-48.

Regarding claim 23.
Zajac discloses all of the features of claim 21. 
Zajac does not disclose: 
 The computer program product of claim 21, wherein the map is generated by a cloud computing environment.
However, the maps could be made locally or in a cloud environment.  It would have been obvious to try where there are a finite number of possible solutions and a reasonable expectation of success with no un expected results.  Here, the map being generated in a cloud would not provide any unexpected results, and provide the benefit of allowing computing to be done and controlled by a service provider.  See MPEP 2143.02. 

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/           Primary Examiner, Art Unit 2898